DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2019, 9/30/2019 and 7/16/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “a lens unit that is provided on a light receiving surface of the image sensor; and at least one refractive index adjustment layer that is formed between the image sensor and the lens unit” (line 3-6) is vague and renders the claims indefinite. If the refractive index adjustment layer is formed between the image sensor and the lens unit, the lens unit cannot be on the surface of the image sensor. Appears that the lens unit is on the surface of the refractive index adjustment layer, see fig. 82 of instant disclosure.

Claims 2-18 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claims 19 and 20 have the same undefined issues as that of claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Konno et al (US 20100224760).

Regarding Claim 1, Konno teaches a camera module (abstract; fig. 1) comprising: 
an image sensor (fig. 1, 3a); 
a lens unit that is provided on a light receiving surface of the image sensor (fig. 1, 2); and 


Regarding Claim 2, Konno teaches the camera module according to claim 1, wherein the lens unit is a stacked lens structure in which a plurality of lenses is stacked (fig. 1, 2, --three lenses in 2).

Regarding Claim 3, Konno teaches the camera module according to claim 2, wherein the stacked lens structure is formed by stacking three or more the lenses (fig. 1, 2, --the lens unit 2 comprises three lens elements).

Regarding Claim 4, Konno teaches the camera module according to claim 3, wherein an infrared light cut filter (IRCF) (fig. 1, 60) is provided between the image sensor (fig. 1, 3a) and the lens unit (fig. 1, 2). 

and the refractive index adjustment layer (fig. 4) is formed without a gap between the IRCF (fig. 1, 60) and the lens unit (fig. 1, 2).

Regarding Claim 7, Konno teaches the camera module according to claim 4, wherein the refractive index adjustment layer includes a resin material, a liquid material, or a solid material having a refractive index of 1.2 to 1.7 (¶[0029], line 1-14, The high refractive index member 4 has a higher refractive index than air; its material can 

Regarding Claim 8, Konno teaches the camera module according to claim 4, wherein a transmittance of the refractive index adjustment layer is 80% or more in a wavelength range of 400 to 700 nm (¶[0029], line 1-14, The high refractive index member 4 has a higher refractive index than air; its material can illustratively be at least one of water (n=1.33); resin-based material (such as polyethylene and polystyrene, n=1.5 to 1.6); --water and polystyrene have a transmittance 80% or more in a wavelength range of 400 to 700 nm).

Regarding Claim 9, Konno teaches the camera module according to claim 8, wherein the transmittance of the refractive index adjustment layer shows substantially flat characteristics without coloring in the wavelength range of 400 to 700 nm (¶[0029], line 1-14, The high refractive index member 4 has a higher refractive index than air; its material can illustratively be at least one of water (n=1.33); resin-based material (such as polyethylene and polystyrene, n=1.5 to 1.6); --water and polystyrene have substantially flat characteristics without coloring in the wavelength range of 400 to 700 nm). 

Regarding Claim 18, Konno teaches the camera module according to claim 1, wherein an F number of the lens unit is set to F 2.0 or less (¶[0042], line 1-11, cell 

Regarding Claim 19, Konno teaches a method of manufacturing a camera module (abstract; fig. 1) comprising: 

forming at least one refractive index adjustment layer (fig. 1, 4) between an image sensor (fig. 1, 3a) and a lens unit (fig. 1, 2) provided on a light receiving surface of the image sensor (fig. 1, 4, 3a).

Regarding Claim 20, Konno teaches an electronic apparatus comprising a camera module (abstract; fig. 1), 
wherein the camera module includes: 
an image sensor (fig. 1, 3a); 
a lens unit that is provided on a light receiving surface of the image sensor (fig. 1, 2); and 
at least one refractive index adjustment layer that is formed between the image sensor and the lens unit (fig. 1, 4).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al (US 2010/0224760) in the view of Kim et al (US 20150070568).



However, Kim teaches an image sensor module (abstract; fig. 2); wherein the refractive index adjustment layer (fig. 2, 260; ¶[0035], line 1-8, filler 260 may include an acrylic matching liquid and a fused silica matching liquid which have a low refractive index, i.e., a refractive index ranging from 1.2 to 1.4) is further formed without a gap between the image sensor and the IRCF (fig. 2, 210- image sensor, 240- IRCF; ¶[0034], line 1-4, filter 240 may be an infrared (IR) cut-off filter for filtering infrared light).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera module of Konno by the image sensor module of Kim for the purpose to minimize the diffused reflection between the image sensor 210 and the filter 240 and thus prevent the flare. (¶[0040], line 1-6).

Regarding Claim 6, Konno-Kim combination teaches that the camera module according to claim 4, further comprising a cover glass provided between the image sensor and the IRCF unit (fig. 2, 250, -- the micro lens array layer 250 cover the sensor 210, as disclosed in Kim), wherein the refractive index adjustment layers are further formed without gaps between the image sensor and the cover glass (fig. 2, layer .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al (US 2010/0224760) in the view of Nishioka (US 6738199).

Regarding Claim 10, Konno discloses as set forth above but does not specifically disclose that the camera module according to claim 4, wherein the lens unit has a variable focus lens.

However, Nishioka teaches an optical apparatus (abstract; fig.16), wherein the lens unit has a variable focus lens (fig. 16, 21A; col. 15, line 53- 67, By changing the focal lengths of the variable focal-length lenses 21A and 21B without mechanically moving individual lenses…).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera module of Konno by the optical apparatus of Nishioka for the purpose to reduce the thickness of optical apparatus (abstract, line 1-5).

Regarding Claim 11, Konno - Nishioka combination teaches the camera module according to claim 10, wherein the variable focus lens is a liquid crystal lens, a liquid .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Konno et al (US 2010/0224760) in the view of Imaoka et al (US 8749893).

Regarding Claim 12, Konno discloses as set forth above but does not specifically disclose that the camera module according to claim 4, wherein the lens unit is an inner focus type lens.

However, Imaoka teaches an inner focus lens (abstract; fig. 1), wherein the lens unit is an inner focus type lens (fig. 1; abstract, line 1-14, An inner focus lens; the second lens unit is moved along an optical axis so that focusing from an infinite-distance object side to a short-distance object side is achieved).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera module of Konno by the inner focus lens of Imaoka for the purpose to provide an inner focus lens having a large aperture and yet capable of high speed focusing (col. 1, line 56-59).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al (US 2010/0224760) in the view of Sayag (US 7929220).

Regarding Claim 13, Konno discloses as set forth above but does not specifically disclose that the camera module according to claim 4, wherein the lens unit has an apodized filter.

However, Sayag teaches an adjustable apodized lens aperture (abstract; fig. 6a), wherein the lens unit has an apodized filter (fig. 6a, 602,604).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera module of Konno by the adjustable apodized lens aperture of Sayag for the purpose to help to increase the image contrast at low spatial frequencies and decreases it at high spatial frequencies, thus reducing Moire effects (col. 10, line 61-67).

Regarding Claim 14, Konno – Sayag combination teaches that the camera module according to claim 13, wherein the apodized filter is configured so that a diaphragm is mechanically adjustable (col. 1, line 16-53, In digital cameras, the electronic shutter control (adjustable integration time of the image sensor) often replaces the mechanical shutter; The most common form of lens aperture adjustment is the mechanical iris diaphragm or mechanical iris, as disclosed in Sayag).



Regarding Claim 16, Konno – Sayag combination teaches that the camera module according to claim 13, wherein a transmittance of the apodized filter is 80% or more at an optical center and 0.01% at an end portion in a wavelength range of 400 to 700 nm (fig. 6a-b, the transmission curves; col. 4, line 55-67, the term "apodized" and related terms (e.g., apodizing, apodization, etc.) refer to an aperture which has a gradual transition along its radius from full (at the center) to zero intensity of transmitted light ( at the edges of the aperture); col. 5, line 47-50, suitable photochromic dyes are neutral density dyes (e.g., gray dyes); col. 12, line 63-67, it is desirable to select a photochromic material for the aperture such that transmission spectra of the aperture is as uniform as possible across the spectrum of visible light, as disclosed in Sayag).

Regarding Claim 17, Konno – Sayag combination teaches that the camera module according to claim 16, wherein the transmittance of the apodized filter shows substantially flat characteristics without coloring in the wavelength range of 400 to 700 nm (col. 5, line 47-50, suitable photochromic dyes are neutral density dyes (e.g., gray dyes); col. 12, line 63-67, it is desirable to select a photochromic material for the 

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872